 


110 HR 1646 IH: Mail-In Ballot Tracking Act of 2007
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1646 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mrs. Davis of California introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Help America Vote Act of 2002 to require States to implement procedures for tracking ballots which are transmitted by mail, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Mail-In Ballot Tracking Act of 2007.  
2.Requirements For Tracking Ballots Transmitted by Mail 
(a)Requiring States To Meet RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended— 
(1)by redesignating sections 304 and 305 as sections 305 and 306; and 
(2)by inserting after section 303 the following new section: 
 
304.Requirements for Tracking Ballots Transmitted by Mail 
(a)In General 
(1)Tracking requirementsEach State and jurisdiction which transmits ballots by mail in the administration of an election for Federal office shall implement such procedures as the State or jurisdiction considers appropriate to ensure that the ballots may be tracked throughout the administration of the election, including procedures to ensure that— 
(A)the appropriate election official may track the progress of the ballot through the mail from the time it is transmitted to the voter until it is received by the appropriate election official; and 
(B)a voter who casts a ballot by mail may track the progress of the ballot using the Internet, an automated telephone system, and such other methods as the State or jurisdiction considers appropriate. 
(2)Specific events to be trackedUnder the procedures implemented pursuant to this subsection, an individual shall be able to determine whether each of the following has occurred with respect to a ballot transmitted by mail: 
(A)The ballot has been transmitted by the appropriate election official. 
(B)The ballot has been processed by the Postal Service, including the determination of the date and time of processing and the location of the processing facility involved. 
(C)After the individual has submitted the ballot by mail, the ballot has been received by the appropriate election official. 
(D)The appropriate election official has made a determination as to whether or not the ballot has been validly cast, including whether or not the individual has met any applicable signature requirements. 
(E)The ballot has been counted or rejected by the appropriate election official. 
(3)Protection of privacy of informationIn carrying out paragraph (1), the State and jurisdiction shall ensure that a ballot may be tracked without revealing or exposing the content of the ballot to unauthorized individuals. 
(b)Exception for Ballots of Absent Overseas and Military VotersThe requirements of this section do not apply with respect to a ballot which is transmitted to or submitted by an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act. 
(c)Effective DateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office.. 
(b)Availability of EnforcementSection 401 of such Act (42 U.S.C. 15511) is amended by striking and 303 and inserting 303, and 304.  
(c)Clerical AmendmentThe table of contents of such Act is amended— 
(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and 
(2)by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 304. Requirements for tracking ballots transmitted by mail.. 
3.Reauthorization of Requirements Payments for StatesSection 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by adding at the end the following new paragraph: 
 
(4)For fiscal year 2008, such sums as may be necessary..  
 
